DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims and arguments/remarks filed on 1/5/2022 in relation to application 16/997.325 dated 12/16/2013.
The instant application claims is in Continuation to application #14/107,647 dated 12/16/2013 (now Patent #10755598 dated 8/25/2020), continuation to application #12/465,050 dated 5/13/2009 (now Patent #8608481) with a priority date of 5/13/2009 (Patent # 8608481).
The Pre-Grant publication #2020/0380890A1 is issued on 12/3/2020.
New IDS filed 1/5/2022 & 1/10/2022. The listing of prior art is same in both IDS.
Terminal Disclaimer approved 1/7/2022.
Claims 30-36 cancelled. 
Claims 21-29, 37-40 are in condition of allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner contacted Attorney Michael L. Taylor Reg. No. 50,521 on 6/3/2022 at (248) 641-1600 to amend and cancel some claims to overcome potential 35USC102 and 35USC103 rejections so the case could be considered under condition for allowance. 
Proposed Claim Amendment – Application 16/997,325

Claims 30-36 are cancelled.

The following is a statement of reasons for the indication of allowable subject matter:

The invention is Claim 1 recites a training instrument position exterior to a volume operable to obtain training data by collecting characteristic in a volume.. A Classifier system configured to execute instructions to evaluate the training data and determine a classification  fingerprint determinative system configured to determine a fingerprint based at least on the determined classification of at least the portion of the volume.
The prior art  Binnig discloses that a user identifies features expected in a digital image slice and the disclosed system is able to superimpose on the image an organ. The art  does not disclose at least the portions including a fingerprint determinative system configured to determine a fingerprint based at least on the determined classification of at least the portion of the volume..

Claim also recites, “determining a tracked position of an instrument at a procedure location”. The art Binnig, though disclosing the detection and analysis system can also be used to track movement over time. Digital images are taken of the same slice of a body at various time intervals. Movement can be tracked by linking objects of the same class that are obtained from digital image slices taken in adjacent time intervals. But Binnig does not discloses therein determining a tracked position of an instrument.

The claims 21-29, 37-40 are found to be in allowable conditions.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




S.Z/Examiner, Art Unit 3715  
June 3, 2022

/ROBERT J UTAMA/            Primary Examiner, Art Unit 3715